Citation Nr: 1628950	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1974 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee chondromalacia was raised by the record in a May 2011 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required.


REMAND

In June 2014, the Board found the issue of entitlement to a TDIU had been reasonably raised by the record and should be adjudicated as part of the claim on appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001). As such, the Board instructed that the RO send the Veteran appropriate notice regarding the claim and complete any additional evidentiary development necessary to adjudicate the claim. Appropriate notice was sent to the Veteran in June 2014 and August 2014, and upon further development, the issue was adjudicated in an April 2015 Supplemental Statement of the Case. See Stegall v. West, 11 Vet. App. 268 (1998). The matter has since been returned to the Board for appellate review. 

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more. If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2015). 

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations. 38 C.F.R. § 4.16(b). In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is currently service-connected for the following disabilities:
(1) Lumbar spine degenerative disc disease with stenosis and intervertebral disc syndrome (IVDS) associated with residuals, fracture, left femur (40 percent from April 27, 2015); (2) left lower radiculopathy associated with lumbar spine degenerative disc disease with stenosis and IVDS (10 percent); (3) right lower radiculopathy associated with lumbar spine degenerative disc disease with stenosis and IVDS (10 percent); and (4) residuals, fracture, left femur (noncompensable). Combined, these disabilities have been rated as noncompensable from May 29, 1982; 30 percent from January 7, 2011; and 50 percent from April 27, 2015. See 38 C.F.R. §§ 4.25; 4.26 (2015). As such, the minimum schedular criteria for a TDIU have not been met at any time during the pendency of the appeal. 

However, based on the evidence of record, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to VA's Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis. Therefore, remand is warranted.



On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records dated from May 2014 to the present for the Veteran. All actions to obtain the requested records should be fully documented in the electronic file. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, refer the claim to VA's Director of Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted. Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. See 38 C.F.R. § 4.16(b) (2015).

3. Readjudicate the Veteran's claim for entitlement to a TDIU. If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond. Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



